NUMBERS 13-20-00064-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


JOSE ROBERTO VELIZ,                                                            Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                     On appeal from the 63rd District Court
                         of Val Verde County, Texas.


                         ORDER ABATING APPEAL
 Before Chief Justice Contreras and Justices Longoria and Hinojosa
                         Order Per Curiam

       The Court received a letter from court reporter Lisa A. Traslavina indicating she

was not the official court reporter for the trial court for the entire pendency of this case.

Additionally, this Court was informed the original official court reporter assigned to the

trial court is retired and a record has not been requested from him/her.
       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties' rights. See TEX. R. APP. P. 37.3(a)(1). Accordingly,

this appeal is ABATED and the cause REMANDED to the trial court.

       In accordance with Texas Rule of Appellate Procedure 34.6(f)(4), the trial court is

directed to conduct a hearing to determine if: (1) the appellant has timely requested a

reporter's record; (2) without the appellant's fault, a significant exhibit or a significant

portion of the court reporter's notes and records has been lost or destroyed or - if the

proceedings were electronically recorded - a significant portion of the recording has been

lost or destroyed or is inaudible; (3) if the lost, destroyed, or inaudible portion of the

reporter's record, or the lost and destroyed exhibit, is necessary to the appeal's resolution;

and (4) the lost, destroyed, or inaudible portion of the reporter's record cannot be replaced

by agreement of the parties, or the lost or destroyed exhibit cannot be replaced either by

agreement of the parties or with a copy determined by the trial court to accurately

duplicate with reasonable certainty the original exhibit. See TEX. R. APP. P. 34.6(f).

       The trial court is directed to forward the record of the proceedings, including any

orders and findings, to this Court within sixty (60) days of the date of this order, or to notify

this Court within such period indicating a date by which the trial court can comply.

       IT IS SO ORDERED.

                                                                          PER CURIAM

Do not publish.
TEX R. APP. P. 47.2(b).

Delivered and filed the
6th day of April, 2020.

                                               2